Citation Nr: 1429514	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  13-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of pension benefits in the amount of $76,010.00.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Committee on Waivers and Comprises (COWAC) at the RO in Philadelphia, Pennsylvania, which denied a waiver of recovery of an overpayment of pension benefits.  

The Veteran testified before the undersigned at a May 2014 hearing at the RO.  A transcript has been associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's pension benefits were terminated in July 2011, effective February 1, 2003, based on the Veteran's status as a fugitive felon, creating an overpayment of $76.010.00.  

2.  There was no fraud, misrepresentation, or bad faith on the part of the Veteran in creating the overpayment.

3.  Recovery of the overpayment would be against equity and good conscience.



CONCLUSION OF LAW

The criteria for entitlement to a waiver of recovery of an overpayment of improved death pension benefits, in the amount of $76,010.00, have been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2011, the Philadelphia, Pennsylvania, RO was notified by the VA Office of Inspector General that there was an outstanding July 1984 warrant in Philadelphia, Pennsylvania, for the arrest of the Veteran on a robbery charge.  A July 2011 decision indicates that the warrant was lifted on June 8, 2011.  The July 2011 decision also determined that an overpayment of pension benefits was made based on the Veteran's "fugitive felon" status from February 1, 2003, to June 7, 2011.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.666(e) (2013); see also Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).

The Veteran filed an August 2011 request for a waiver of recovery of the overpayment.  A February 2013 decision by the COWAC denied the request and calculated the original amount of the overpayment as $76,010.00.

If there is any indication of fraud, misrepresentation, or bad faith, waiver of a debt is precluded.  38 C.F.R. § 1.965(b) (2013).  The COWAC determined that no fraud, misrepresentation, or bad faith was involved in this case, and the Board agrees.  The Veteran testified credibly that he was unaware of the outstanding warrant until notified by VA of its existence.  May 2014 Board Hearing Transcript (Tr.) at 7.  When notified, he acted to resolve the matter swiftly by surrendering to authorities in Philadelphia.  Id.  An August 2011 Court Summary from the First Judicial District of Pennsylvania shows that the charges were resolved by nolle prossed.  The Board concludes that there is no bar to a waiver of the recovery of the overpayment.  38 C.F.R. § 1.965(b).

The Board finds that recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.965(a) (2013).  Neither the Veteran nor VA was at fault in the creation of the debt.  The Veteran testified credibly and has provided financial statements that recovery would result in undue hardship.  May 2014 Board Hearing Tr. at 6.  Moreover, the pension payments made to the Veteran between February 2003 and July 2011 were actually used to provide basic income, as he stopped working due to disability in approximately 2000.  May 2014 Board Hearing Tr. at 5.  Recovering those payments would reduce the Veteran's income below a basic level, substantial evidence of undue hardship and defeating the purpose of the pension program.  There is no unjust enrichment in favor of the Veteran because he did not have other, significant financial resources either when the overpayments were made or now, when recovery has been ongoing.  The Veteran testified that he in fact relies upon the pension benefits for basic necessities.  May 2014 Board Hearing Tr. at 8.  Together, these factors show that recovery of the overpayment would be against "equity and good conscience."  38 U.S.C.A. § 5302.  The end result is not unduly favorable or adverse to either the Government or the Veteran and the evidence in this case is not so evenly balanced that there is doubt as to any material issue.  38 U.S.C.A. § 5107 (West 2002).  The Board concludes that a waiver of recovery of an overpayment of pension benefits in the amount of $76,010.00 is warranted.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.965(a).


ORDER

Entitlement to a waiver of recovery of an overpayment of pension benefits in the amount of $76,010.00 is granted.




____________________________________________
James D. Ridgway
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


